  Case 3:21-cr-30077-DWD Document 8 Filed 08/23/21 Page 1 of 3 Page ID #32




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                    )
                                              )
        Plaintiff,                            )
                                              )
 vs.                                          )    Case No. 3:21-cr-30077-DWD
                                              )
 DAVID REICHERT,                              )
                                              )
        Defendant.                            )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       In August 2017, Defendant David Reichert plead guilty to a charge of wire fraud

in violation of 18 U.S.C. § 1343. In September 2018, the United States District Court for

the District of Oregon sentenced Reichert to a term of imprisonment of 13 months and a

term of supervised release of three years. He began his term of supervised release on

September 16, 2019, and it is set to end on September 15, 2022. Jurisdiction was transferred

to this Court on May 28, 2021. (Doc. 1) Before the Court is

termination of supervised release. (Doc. 4)

       Reichert argues that this Court should grant early termination because he has paid

all restitution and fines and has abided by all conditions of supervised release. (Doc. 4 at

                                                  ination for two reasons. (Doc. 7) First,



girlfriend, A.H. The United States asserts that A.H. filed a police report alleging

harassment by Reichert in October 2019. Reichert had two contacts with the police
     Case 3:21-cr-30077-DWD Document 8 Filed 08/23/21 Page 2 of 3 Page ID #33




regarding A.H. in October and November 2019 but did not report these contacts to Whitt,

as required by the terms of his supervised release. A.H. later obtained an order of

protection against Reichert in state court. A.H. reported to the police that Reichert had

been sending her texts, letters, and cards after being told not to contact her. She also

reported that he followed her, bought a house down the street from her, contacted her

family and friends, and showed up at her place of employment. In January 2020, A.H.

reported that Reichert drove by her house on multiple occasions in violation of the order

of protection. And in March 2021, A.H. again reported that Reichert was repeatedly

driving and jogging past her house.



condition of his release. In October 2020, Reichert admitted to Whitt that he had applied

for credit at a furniture store, a violation of his special condition not to incur new credit

charges or open new lines of credit.

          Motions for early termination of supervised release are governed by 18 U.S.C.

§ 3583(e)(1), which allows that, after considering the sentencing factors of 18 U.S.C.

                                                          of supervised release and discharge the




defendant released and th                                 1




1   Generally, the Court must hold a hearing before modifying a term of supervised release. Fed. R. Crim. P.

supervised release at this time. Therefore, a hearing is not required. See United States v. Nonahal, 338 F.3d
668, 671 (7th Cir. 2003).

                                                      2
  Case 3:21-cr-30077-DWD Document 8 Filed 08/23/21 Page 3 of 3 Page ID #34




        The sentencing factors weigh against early termination. Specifically, 18 U.S.C.

§ 3553(a)(2)(C) requires the Cour

protect the public from further                               the United States has shown,

Reichert has demonstrated a pattern of harassment toward his former girlfriend, A.H., in

violation of orders of protection entered against him in state court. This pattern

commenced as soon as he began his term of supervised release and continued into this

year. Further, the United States has demonstrated that Reichert violated one of the special

conditions of his release by opening a line of credit at a furniture store, a particular



conduct nor the interests of justice warrant early termination of supervised release at this

time.



termination of supervised release (Doc. 4) is DENIED.

        SO ORDERED.

        Dated: August 23, 2021


                                                        ______________________________
                                                        DAVID W. DUGAN
                                                        United States District Judge




                                             3
